--------------------------------------------------------------------------------

Exhibit 10.1


CAPSTEAD MORTGAGE CORPORATION


AMENDED AND RESTATED


2014 FLEXIBLE INCENTIVE PLAN


MAY 14, 2014


SECTION 1.  PURPOSES


The purposes of the Amended and Restated 2014 Flexible Incentive Plan (the
“Plan”) dated as of May 14, 2014, are to promote the interests of the Company
and its stockholders by enabling the Company to attract, motivate, reward and
retain key officers, employees and directors and to encourage the holding of
proprietary interests in the Company by persons who occupy key positions in the
Company or its Affiliates by enabling the Company to offer such key officers,
employees and directors performance-based stock incentives and other equity
interests in the Company and other incentive awards that recognize the creation
of value for the stockholders of the Company and promote the Company’s long-term
growth and success.  To achieve this purpose, eligible persons may receive stock
options, Stock Appreciation Rights, Restricted Stock, Performance Awards,
performance stock, Dividend Equivalent Rights and any other awards, or any
combination thereof.


SECTION 2.  DEFINITIONS


As used in this Plan, the following terms shall have the meanings set forth
below unless the context otherwise requires:


2.1 “Affiliate” shall mean (i) any “parent corporation” of the Company (as
defined in Section 424(e) of the Code), (ii) any “subsidiary corporation” of any
such parent corporation (as defined in Section 424(f) of the Code) of the
Company and (iii) any trades or businesses, whether or not incorporated, which
are members of a controlled group or are under common control (as defined in
Sections 414(b) or (c) of the Code) with the Company.  Provided further, that
with respect to grants of stock options or Stock Appreciation Rights, the term
“Affiliate” means only a corporation or other entity in a chain of corporations
and/or other entities in which the Company has a “controlling interest” within
the meaning of Treasury Regulations sec. 1.414(c)-2(b)(2)(i), but using the
threshold of fifty percent (50%) ownership wherever eighty percent (80%)
appears.


2.2 “Award” shall mean a stock option, Stock Appreciation Right, Restricted
Stock, Performance Award, Dividend Equivalent Right or any other award under the
Plan.


2.3 “Board” shall mean the Board of Directors of the Company, as the same may be
constituted from time to time.
1

--------------------------------------------------------------------------------

2.4        “Change in Control” shall be deemed to have occurred upon any of the
following events after the Effective Date of this Plan:


(i)     any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company), is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing twenty-five percent
(25%) or more of the combined voting power of the Company’s then outstanding
securities;


(ii)     during any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the Board cease for any reason to constitute
at least a majority thereof, unless the election by the Board or the nomination
for election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the two (2) year period or whose election or nomination for
election was previously so approved;


(iii)     the stockholders of the Company approve a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
that would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than eighty percent (80%) of the combined voting power of the
voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; provided, however, that a merger
or consolidation effected to implement a reorganization or recapitalization of
the Company, or a similar transaction (collectively, a “Reorganization”), in
which no “person” acquires more than twenty percent (20%) of the combined voting
power of the Company’s then outstanding securities shall not constitute a Change
in Control of the Company; or


(iv)     the stockholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets.


2.5 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.


2.6 “Committee” shall mean the compensation committee of the Board, which shall
consist solely of not less than two (2) members of the Board who are appointed
by, and serve at the pleasure of, the Board and who are (i) “non-employee
directors” within the meaning of Rule 16b-3 of the General Rules and Regulations
of the Exchange Act; (ii) “outside directors,” as required under Section 162(m)
of the Code and the Treasury Regulations promulgated thereunder; and (iii)
“independent directors” as defined in Rule 303A.02 of the New York Stock
Exchange Listed Company Manual.  The Board may amend the Plan to modify the
definition of Committee within the limits of Rule 16b-3 to assure that the Plan
is administered by “non-employee” directors.
2

--------------------------------------------------------------------------------

2.7 “Common Stock” shall mean the Common Stock, par value $.01 per share, of the
Company.


2.8 “Company” shall mean Capstead Mortgage Corporation, a Maryland corporation.


2.9 “Covered Employees” shall mean each “covered employee” as defined in Section
162(m) of the Code.


2.10 “Disability” shall mean permanent and total inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months, as determined in the sole and
absolute discretion of the Committee.


2.11 “Disqualifying Disposition” shall mean, with respect to Shares acquired by
the exercise of an Incentive Stock Option, a “disposition” within the meaning of
Section 424 of the Code that violates the requirements of Section 422(a) of the
Code, which, to the extent not inconsistent with Sections 422 or 424 of the
Code, by way of example shall include any sale, exchange, gift, or transfer of
legal title to such Shares, any of which occurs within (i) two (2) years after
the Option grant date or (ii) one (1) year after the Option exercise date, but,
by way of example, shall not include a transfer due to Participant’s death or a
mere pledge or hypothecation of such Shares.  The examples provided in the
immediately preceding sentence are not intended to either expand upon or
restrict the definition of the term “disposition” as provided in Section 424 of
the Code, but are provided merely as examples of the most common forms of
Disqualifying Dispositions.


2.12 “Dividend Equivalent Right” shall mean the right of the holder thereof to
receive credits based on the cash or stock dividends or other distributions that
would have been paid on the Shares specified in the Award if the Shares were
held by the holder to whom the Award is made, or such other amounts as may be
determined by the Committee.


2.13 “Effective Date” shall mean the date that the Plan is adopted by the Board,
but only if the Plan as so adopted is approved by the stockholders of the
Company not more than twelve (12) months after the date of such adoption.  The
Effective Date, as so defined, is January 29, 2014.


2.14 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.


2.15 “Fair Market Value” shall mean with respect to the Shares, as of any date,
(i) the last reported sales price regular way on the New York Stock Exchange or,
if not reported for the New York Stock Exchange, on the Composite Tape, or, in
case no such sale takes place on such day, the average of the reported closing
bid and asked quotations on the New York Stock Exchange; (ii) if the Shares are
not listed on the New York Stock Exchange or no such quotations are available,
the closing price of the Shares as reported by the National Market System, or
similar organization, or, if no such quotations are available, the average of
the high bid and low asked quotations in the over-the-counter market as reported
by the National Quotation Bureau Incorporated, or similar organization; or (iii)
in the event that there shall be no public market for the Shares, the fair
market value of the Shares as determined (which determination shall be
conclusive) in good faith by the Committee, based upon the value of the Company
as a going concern, as if such Shares were publicly owned stock, but without any
discount with respect to minority ownership.
3

--------------------------------------------------------------------------------

2.16 “Incentive Stock Option” shall mean any stock option awarded under this
Plan intended to be and designated as an “Incentive Stock Option” under Section
422 of the Code or any successor provision.


2.17 “Non-Tandem Stock Appreciation Right” shall mean any Stock Appreciation
Right granted alone and not in connection with an Award which is a stock option.


2.18 “Non-Qualified Stock Option” shall mean any stock option awarded under this
Plan that is not an Incentive Stock Option.


2.19 “Optionee” shall mean any person who has been granted a stock option under
this Plan and who has executed a written stock option agreement with the Company
reflecting the terms of such grant.


2.20 “Performance Award” shall mean any Award, issued pursuant to Section 9
hereunder, of cash or Shares, units or rights based upon, payable in, or
otherwise related to, Shares (including Restricted Stock) or cash of an
equivalent value, as the Committee may determine, at the end of a specified
performance period established by the Committee.


2.21 “Plan” shall mean this Amended and Restated 2014 Flexible Incentive Plan of
the Company.


2.22 “Restricted Stock” shall mean any Award of Shares under this Plan that are
subject to restrictions or risk of forfeiture.


2.23 “Retirement” shall mean, with respect to an employee of the Company,
termination of employment, other than discharge for cause, after age 65 or on or
before age 65, with the consent of the Committee.  With respect to a director of
the Company, “Retirement” shall mean the earlier of (a) the removal of such
director from the Board for other than cause, and (b) the expiration of such
director’s term on the Board.


2.24 “Shares” shall mean shares of the Company’s Common Stock and any shares of
capital stock or other securities of the Company hereafter issued or issuable
upon, in respect of or in substitution or exchange for such Shares.


2.25 “Stock Appreciation Right” shall mean the right of the holder thereof to
receive an amount in cash or Shares equal to the excess of the Fair Market Value
of a Share on the date of exercise over the Fair Market Value of a Share on the
date of the grant.


2.26 “Tandem Stock Appreciation Right” shall mean a Stock Appreciation Right
granted in connection with an Award that is a stock option.
4

--------------------------------------------------------------------------------

SECTION 3.  ADMINISTRATION OF THE PLAN


3.1 Committee.  The Plan shall be administered and interpreted by the Committee.


3.2 Awards.  Subject to the provisions of the Plan and directions from the
Board, the Committee is authorized to:


(a)     determine the persons to whom Awards are to be granted;


(b)     determine the types and combinations of Awards to be granted, the number
of Shares or amount of cash to be covered by the Award, the pricing of the
Award, the time or times when the Award shall be granted and may be exercised,
the terms, performance criteria or other conditions, vesting periods or any
restrictions for an Award, any restrictions on Shares acquired pursuant to the
exercise of an Award and any other terms and conditions of an Award;


(c)     conclusively interpret the Plan provisions with respect to any Awards
made hereunder;


(d)     prescribe, amend and rescind rules and regulations relating to the Plan
or make individual decisions as questions arise, or both;


(e)     rely upon employees of the Company for such clerical and record-keeping
duties as may be necessary in connection with the administration of the Plan;
and


(f)     make all other determinations and take all other actions necessary or
advisable for the administration of the Plan.


3.3 Procedures.  A majority of the Committee members shall constitute a quorum. 
All determinations of the Committee shall be made by a majority of its members. 
All questions of interpretation and application of the Plan or pertaining to any
question of fact or Award granted hereunder shall be decided by the Committee,
whose decision shall be final, conclusive and binding upon the Company and each
other affected party.


SECTION 4.  SHARES SUBJECT TO PLAN


4.1 Limitations.  The maximum number of Shares that may be issued with respect
to Awards under the Plan commencing on the Effective Date shall not exceed
5,000,000 Shares (unless such maximum shall be increased or decreased by reasons
of changes in capitalization of the Company as hereinafter provided).  
Notwithstanding the above, however, in the event that at any time after the
Effective Date the outstanding shares of Common Stock are changed into or
exchanged for a different number or kind of shares or other securities of the
Company by reason of a merger, consolidation, recapitalization,
reclassification, stock split, stock dividend, combination of shares or the
like, the aggregate number and class of securities available under the Plan
shall be ratably adjusted by the Committee as described in Section 14.  The
Committee’s determinations shall be final and binding upon the Company and all
other interested persons. The Shares issued pursuant to the Plan may be
authorized but unissued Shares, or may be issued Shares that have been
reacquired by the Company.
5

--------------------------------------------------------------------------------

4.2 Changes.  To the extent that any Award under the Plan shall be forfeited,
shall expire or shall be canceled, in whole or in part, then the number of
Shares covered by the Award so forfeited, expired or canceled may again be
awarded pursuant to the provisions of this Plan.  In the event that the number
of Shares issued under any Award is reduced for any reason, the Shares available
for future Awards under the Plan shall be reduced only by the net number of
Shares issued.  Awards that may be satisfied either by the issuance of Shares or
by cash or other consideration shall be counted against the maximum number of
Shares that may be issued under the Plan, even though the Award is ultimately
satisfied by the payment of consideration other than Shares, as, for example, a
stock option granted in tandem with a Stock Appreciation Right that is settled
by a cash payment of the stock appreciation.  However, Awards will not reduce
the number of Shares that may be issued pursuant to the Plan if the settlement
of the Award will not require the issuance of Shares, as, for example, a Stock
Appreciation Right that can be satisfied only by the payment of cash.


SECTION 5.  ELIGIBILITY


(a)     Except with respect to Awards that are Incentive Stock Options,
eligibility for participation under the Plan shall be open to all officers,
employees and directors of the Company and its Affiliates.  With respect to
Incentive Stock Options, eligibility for participation in the Plan shall be
confined to employees of the Company and its subsidiaries, as such term is
defined under Section 424 of the Code.


(b)     No Awards shall be granted under the Plan prior to the date on which the
Plan is so approved by the stockholders of the Company, unless its grant,
vesting and payment are expressly conditioned upon the approval of the Plan by
the stockholders of the Company within twelve (12) months of the date the Plan
was adopted by the Board.  If the Plan is not approved by the stockholders of
the Company within twelve (12) months of the date the Plan is adopted by the
Board, all Awards, if any, granted under the Plan shall be automatically
canceled without any action required by the Company, the Board or the Committee
and without any payment or consideration.


SECTION 6.  STOCK OPTIONS


6.1 Grants.  The Committee may grant stock options alone or in addition to other
Awards granted under this Plan to any eligible officer, employee or director. 
Each person so selected shall be offered an option to purchase the number of
Shares determined by the Committee. The Committee shall specify whether such
option is an Incentive Stock Option or Non-Qualified Stock Option and any other
terms or conditions relating to such Award.  To the extent that any stock option
does not qualify as an Incentive Stock Option (whether because of its provisions
or the time or manner of its exercise or otherwise), such stock option, or the
portion thereof, which does not qualify, shall constitute a separate
Non-Qualified Stock Option.  Options shall be in such form as the Committee may
from time to time approve, shall be subject to the following terms and
conditions and may contain such additional terms and conditions, not
inconsistent with the Plan as the Committee may deem desirable.  At any time and
from time to time, the Optionee and the Company may agree to modify an option
agreement in order that an Incentive Stock Option may be converted to a
Non-Qualified Stock Option.
6

--------------------------------------------------------------------------------

The Committee may require that an Optionee meet certain conditions before the
option or a portion thereof may vest or be exercised, as, for example, that the
Optionee remain in the employ of the Company or one of its Affiliates for a
stated period or periods of time before the option, or stated portions thereof,
may vest or be exercised; provided, however, that nothing in the Plan or in any
option agreement shall confer upon any Optionee any right to remain in the
employ of the Company or one of its Affiliates, and nothing herein shall be
construed in any manner to interfere in any way with the right of the Company or
its Affiliates to terminate such Optionee’s employment at any time.


6.2 Option Price.  The option exercise price of the Shares covered by each stock
option shall not be less than one hundred percent (100%) of the Fair Market
Value of Shares on the effective date of the grant.


6.3 Incentive Stock Options Limitations.


(a)     In no event shall any person be granted Incentive Stock Options so that
the Shares covered by any Incentive Stock Options that may be exercised for the
first time by such person in any calendar year have an aggregate Fair Market
Value in excess of $100,000.  For this purpose, the Fair Market Value of the
Shares shall be determined as of the dates on which the Incentive Stock Options
are granted.  It is intended that the limitation on Incentive Stock Options
provided in this paragraph be the maximum limitation on options that may be
considered Incentive Stock Options under the Code.


(b)     Notwithstanding anything herein to the contrary, in no event shall any
employee owning more than ten percent (10%) of the total combined voting power
of the Company or any Affiliate corporation be granted an Incentive Stock Option
hereunder unless: the option exercise price shall be at least one hundred ten
percent (110%) of the Fair Market Value of the Shares at the time that the
option is granted and the term of the option shall not exceed five (5) years.


(c)     The maximum aggregate number of Shares with respect to which Incentive
Stock Options may be granted under the Plan is 250,000 Shares.


(d)     Any Optionee who receives an Incentive Stock Option grant shall be
required to notify the Committee of any Disqualifying Disposition of any Shares
issued pursuant to the exercise of the Incentive Stock Option within ten (10)
days of such Disqualifying Disposition.
7

--------------------------------------------------------------------------------

6.4 Option Term.  The term of a stock option shall be for such period of months
or years from the date of its grant as may be determined by the Committee;
provided, however, that no stock option shall be exercisable later than ten (10)
years from the date of its grant.  Each option shall be subject to earlier
termination as hereinafter provided (unless the Committee has provided
otherwise):


(a)     If the Optionee ceases to be an officer, employee or director of the
Company or any Affiliate by reason of the Optionee’s discharge for cause, all
rights of the Optionee to exercise an option shall terminate, lapse and be
forfeited immediately at the time of the Optionee’s discharge for cause.


(b)     If the Optionee ceases to be an officer, employee or director of the
Company or any Affiliate by reason of death, the personal representatives,
heirs, legatees or distributees of the Optionee, as appropriate, shall have the
right up to the earlier of (i) six (6) months from the Optionee’s death or (ii)
the remaining term of the option to exercise any such option.


(c)     If the Optionee ceases to be an officer, employee or director of the
Company or any Affiliate by reason of the Optionee’s resignation, Retirement,
Disability or for any reason other than the Optionee’s death or discharge for
cause, all rights of the Optionee to exercise an option shall terminate, lapse,
and be forfeited upon the earlier of (i) six (6) months after the date of the
Optionee’s termination of employment by reason of such Optionee’s resignation,
Retirement, Disability or such other reason or (ii) the remaining term of the
option, except that in case the Optionee shall die within six (6) months after
the date of termination of employment by reason of such Optionee’s resignation,
Retirement, Disability or such other reason, the personal representatives,
heirs, legatees or distributees of the Optionee, as appropriate, shall have the
right up to an additional three (3) months from the date of the Optionee’s death
to exercise any such option.


(d)     Despite the provisions of paragraphs (b), and (c) of this subsection, no
Incentive Stock Option shall be exercisable after the expiration of the earlier
of: (i) the ten (10) year period beginning on the date of its grant, (ii) the
three (3) month period beginning on the date of the Optionee’s termination of
employment for any reason other than death or Disability, or (iii) the one (1)
year period beginning on the date of the Optionee’s termination of employment by
reason of death or Disability.
8

--------------------------------------------------------------------------------

6.5 Vesting of Stock Options.


(a)      Each stock option granted hereunder may only be exercised to the extent
that the Optionee is vested in such option.  Each stock option shall vest
separately in accordance with the option vesting schedule, if any, determined by
the Committee in its sole discretion, which will be incorporated in the stock
option agreement entered into between the Company and each Optionee.  The option
vesting schedule will be accelerated in the event the provisions of paragraphs
(b), (c), (d) or (e) of this subsection apply; or if, in the sole discretion of
the Committee, the Committee determines that acceleration of the option vesting
schedule would be desirable for the Company.


(b)     If an Optionee ceases to be an officer, employee or director of the
Company or any Affiliate by reason of death, the personal representatives,
heirs, legatees or distributees of the Optionee, as appropriate, shall become
fully vested in each stock option granted to the Optionee, effective on the date
of the Optionee’s death and shall have the immediate right to exercise any such
option to the extent not previously exercised.


(c)     In the event of the dissolution or liquidation of the Company, each
stock option granted under the Plan shall terminate as of a date to be fixed by
the Board; provided, however, that not less than thirty (30) days’ written
notice of the date so fixed shall be given to each Optionee and each such
Optionee shall be fully vested in and shall have the right during such period to
exercise the option, even though such option would not otherwise be exercisable
under the option vesting schedule.  At the end of such period, any unexercised
option shall terminate and be of no further effect.


(d)     In the event of a Reorganization:


(1)     If there is no plan or agreement respecting the Reorganization, or if
such plan or agreement does not specifically provide for the change, conversion
or exchange of the Shares under outstanding and unexercised stock options for
other securities then the provisions of the above paragraph (c) of this
subsection shall apply as if the Company had dissolved or been liquidated on the
effective date of the Reorganization; or


(2)     If there is a plan or agreement respecting the Reorganization, and if
such plan or agreement specifically provides for the change, conversion or
exchange of the Shares under outstanding and unexercised stock options for
securities of another corporation, then the Board shall adjust the Shares under
such outstanding and unexercised stock options (and shall adjust the Shares
remaining under the Plan which are then available to be awarded under the Plan,
if such plan or agreement makes no specific provision therefore) in a manner not
inconsistent with the provisions of such plan or agreement for the adjustment,
change, conversion or exchange of such Shares and such options.
9

--------------------------------------------------------------------------------

(e)     In the event of both a Change in Control of the Company and a concurrent
or subsequent termination of an Award recipient’s employment with the Company,
and consistent with any further provisions set forth in the Award, all stock
options and any associated rights shall become fully vested and immediately
exercisable upon the later to occur of such Change in Control or termination of
employment, and the vesting of all performance-based stock options shall be
determined as if the performance period or cycle applicable to such stock
options had ended immediately upon the later to occur of such Change in Control
or termination of employment.


6.6 Exercise of Stock Options.


(a)     Stock options may be exercised as to Shares only in amounts and at
intervals of time specified in the written option agreement between the Company
and the Optionee.  Each exercise of a stock option, or any part thereof, shall
be evidenced by a notice in writing to the Company.  The purchase price of the
Shares as to which an option shall be exercised shall be paid in full at the
time of exercise, and may be paid to the Company either:


(1)     in cash (including check, bank draft or money order);


(2)     by the delivery of Shares having a Fair Market Value equal to the
aggregate option price; provided, however, that such Shares shall have been
owned on a fully vested basis by the Optionee for more than six (6) months prior
to exercise;


(3)     by a combination of cash and Shares as described above;


(4)     by arrangement with a broker acceptable to the Committee in which
payment of the exercise price is made pursuant to an irrevocable direction from
the Optionee to the broker to deliver to the Company proceeds from the sale of
the option Shares in an amount equal to the exercise price of the Shares; or


(5)     at the Committee’s discretion, by authorizing the Company to retain the
number of shares from the exercise of the Options, the Fair Market Value of
which (as of the date of delivery of such notice) is equal to the portion of the
exercise price and/or withholding with respect to which the Optionee intends to
make payment.


(b)     The amount, as determined by the Committee, of any federal, state or
local tax required to be withheld by the Company due to the exercise of a stock
option shall be satisfied (with Committee consent) either (a) by payment by the
Optionee to the Company of the amount of such withholding obligation in cash
(the “Cash Method”), (b) through either the retention by the Company of a number
of Shares out of the Shares being acquired through the exercise of the option or
the delivery of already owned Shares having a Fair Market Value equal to the
amount of the withholding obligation (the “Share Retention Method”), or (c) by a
combination of the Cash Method and the Share Retention Method.  The cash payment
or the amount equal to the Fair Market Value of the Shares so withheld, as the
case may be, shall be remitted by the Company to the appropriate taxing
authorities.  The Committee shall determine whether and to what extent, as well
as the manner in which an Optionee may satisfy a withholding obligation by
either the Cash Method or the Share Retention Method.
10

--------------------------------------------------------------------------------

(c)     An Optionee shall not have any of the rights of a stockholder of the
Company with respect to the Shares covered by a stock option except to the
extent that one or more certificates of such Shares shall have been delivered to
the Optionee, or the Optionee has been determined to be a stockholder of record
by the Company’s Transfer Agent, upon due exercise of the option.


6.7 Date of a Stock Option Grant.  The granting of a stock option shall take
place only when the Committee approves the granting of such option.  Neither any
action taken by the Board nor anything contained in the Plan or in any
resolution adopted or to be adopted by the Board or the stockholders of the
Company shall constitute the granting of a stock option under the Plan.


SECTION 7.  STOCK APPRECIATION RIGHTS


7.1 Grants.  The Committee may grant to any eligible officer, employee or
director either Non-Tandem Stock Appreciation Rights or Tandem Stock
Appreciation Rights.  Stock Appreciation Rights shall be subject to such terms
and conditions as the Committee shall impose. The grant of the Stock
Appreciation Right may provide that the holder may be paid for the value of the
Stock Appreciation Right either in cash or in Shares, or a combination thereof,
at the discretion of the Committee.  In the event of the exercise of a Stock
Appreciation Right payable in Shares, the holder of the Stock Appreciation Right
shall receive that number of whole Shares of stock of the Company having an
aggregate Fair Market Value on the date of exercise equal to the value obtained
by multiplying the difference between the Fair Market Value of a Share on the
date of exercise over the Fair Market Value on the date of the grant by (ii) the
number of Shares as to which the Stock Appreciation Right is exercised. 
However, notwithstanding the foregoing, the Committee, in its sole discretion,
may place a ceiling on the amount payable upon exercise of a Stock Appreciation
Right, but any such limitation shall be specified at the time that the Stock
Appreciation Right is granted.  The Stock Appreciation Right grant price shall
not be less than the Fair Market Value of a Share on the effective date of the
grant.


7.2 Exercise and Transfer.  A Tandem Stock Appreciation Right may only be
granted at the time of the grant of the related stock option.  A Tandem Stock
Appreciation Right granted in connection with an Incentive Stock Option (i)
generally may be exercised at, and only at, the times and to the extent the
related stock option is exercisable, (ii) expires upon the termination of the
related stock option, (iii) may not exceed one hundred percent (100%) of the
difference between the exercise price of the related stock option and the market
price of the Shares subject to the related stock option at the time the Tandem
Stock Appreciation Right is exercised and (iv) may be exercised at, and only at,
such times as the market price of the Shares subject to the related stock option
exceeds the exercise price of the related stock option.  The Tandem Stock
Appreciation Right may be transferred at, and only at, the times and to the
extent the related stock option is transferable.  If a Tandem Stock Appreciation
Right is granted, there shall be surrendered and canceled from the option at the
time of exercise of the Tandem Stock Appreciation Right, in lieu of exercise
under the option, that number of Shares as shall equal the number of Shares as
to which the Tandem Stock Appreciation Right shall have been exercised.
11

--------------------------------------------------------------------------------

7.3 Certain Limitations on Non-Tandem Stock Appreciation Rights.  A Non-Tandem
Stock Appreciation Right will be exercisable as provided by the Committee and
will have such other terms and conditions as the Committee may determine.  A
Non-Tandem Stock Appreciation Right is subject to acceleration of vesting or
immediate termination in certain circumstances in the same manner as stock
options pursuant to subsections 6.4 and 6.5 of this Plan.


SECTION 8.  RESTRICTED STOCK


8.1 Grants.  The Committee may grant Awards of Restricted Stock for no cash
consideration, for such minimum consideration as may be required by applicable
law, or for such other consideration as may be specified by the grant.  The
terms and conditions of the Restricted Stock shall be specified by the grant
agreement.  The Committee, in its sole discretion, shall determine what rights,
if any, the person to whom an Award of Restricted Stock is made shall have in
the Restricted Stock during the restriction period and the restrictions
applicable to the particular Award, including, without limitation, whether the
holder of the Restricted Stock shall have the right to vote the Shares and
receive dividends and other distributions applicable to the Shares, the vesting
schedule (which may be based on service, performance or other factors) and
rights to acceleration of vesting (including, without limitation, whether
non-vested Shares are forfeited or vested upon termination of employment).  The
Committee shall also determine when the restrictions shall lapse or expire and
the conditions, if any, under which the Restricted Stock will be forfeited;
provided, however, that notwithstanding the foregoing, upon a Change in Control
and a concurrent or subsequent termination of an Award Recipient’s employment
with the Company, and consistent with any further provisions set forth in the
Award, all restrictions applicable to Restricted Stock shall lapse and expire
and Shares of Restricted Stock with vesting provisions shall become fully vested
upon the later to occur of such Change in Control or termination of employment
(except for Restricted Stock that is part of a Performance Award, which shall
vest as determined pursuant to Section 9.2(h) of the Plan).  Each Award of
Restricted Stock may have different restrictions and conditions.  The Committee,
in its discretion, may prospectively change the restriction period and the
restrictions applicable to any particular Award of Restricted Stock.  Unless
otherwise set forth in the Plan, Restricted Stock may not be disposed of by the
recipient until the restrictions specified in the Award expire.


8.2 Awards and Certificates.  Any Restricted Stock issued hereunder may be
evidenced in such manner as the Committee, in its sole discretion, shall deem
appropriate including, without limitation, book-entry registration or issuance
of a stock certificate or certificates.  In the event any stock certificate is
issued in respect of Shares of Restricted Stock awarded hereunder, such
certificate shall bear an appropriate legend with respect to the restrictions
applicable to such Award.  The Company may retain, at its option, the physical
custody of any stock certificate representing any awards of Restricted Stock
during the restriction period or require that the Restricted Stock be placed in
escrow or trust, along with a stock power endorsed in blank, until all
restrictions are removed or expire.
12

--------------------------------------------------------------------------------

SECTION 9.  PERFORMANCE AWARDS


9.1 Grants.  A Performance Award may consist of either or both, as the Committee
may determine, of (i) “Performance Shares” or the right to receive Shares,
Restricted Stock or cash of an equivalent value, or any combination thereof as
the Committee may determine, or (ii) “Performance Units,” or the right to
receive a fixed dollar amount payable in cash, Common Stock, Restricted Stock or
any combination thereof, as the Committee may determine.  The value of any
cash-denominated Performance Award issued to any one Covered Employee in any one
(1) calendar year shall not exceed $3,000,000.  No Covered Employee may be
granted stock-denominated Performance Awards in any one (1) calendar year with
respect to more than 500,000 Shares.  The maximum number of Shares with respect
to which stock options may be granted under the Plan to any Covered Employee
during any one (1) calendar year (whether such options are Non-Qualified Stock
Options, Incentive Stock Options or a combination thereof) is 250,000 Shares. 
The maximum number of Shares with respect to which Stock Appreciation Rights may
be granted under the Plan to any Covered Employee during any one (1) calendar
year is 500,000 Shares.


9.2 Performance Goals.  The grant and/or settlement of a Performance Award shall
be contingent upon terms set forth in this Section 9.2.


(a)      Status of Performance Awards under Section 162(m) of the Code.  It is
the intent of the Company that Performance Awards granted to persons who are
designated by the Committee as likely to be Covered Employees within the meaning
of Section 162(m) of the Code and regulations thereunder (including Treasury
Regulations sec. 1.162-27 and successor regulations thereto) shall, if so
designated by the Committee, constitute “performance-based compensation” within
the meaning of Section 162(m) of the Code and regulations thereunder. 
Accordingly, the terms of this Section 9.2 shall be interpreted in a manner
consistent with Section 162(m) of the Code and regulations thereunder.  The
foregoing notwithstanding, because the Committee cannot determine with certainty
whether a given participant will be a Covered Employee with respect to a fiscal
year that has not yet been completed, the term Covered Employee as used herein
shall mean only a person designated by the Committee, at the time of grant of a
Performance Award, who is likely to be a Covered Employee with respect to that
fiscal year.  If any provision of the Plan as in effect on the date of adoption
or any agreements relating to Performance Awards that are designated as intended
to comply with Section 162(m) of the Code does not comply or is inconsistent
with the requirements of Section 162(m) of the Code or regulations thereunder,
such provision shall be construed or deemed amended to the extent necessary to
conform to such requirements.
13

--------------------------------------------------------------------------------

(b)     General.  The performance goals for Performance Awards shall consist of
one or more business criteria and a targeted level or levels of performance with
respect to each of such criteria, as specified by the Committee.  In the case of
any Award granted to a Covered Employee which is intended to meet the definition
of performance-based pursuant to Section 162(m) of the Code, the performance
goals shall be designed to be objective and shall otherwise meet the
requirements of Section 162(m) of the Code and regulations thereunder (including
Treasury Regulations sec. 1.162-27 and successor regulations thereto), including
the requirement that the level or levels of performance targeted by the
Committee are such that the achievement of performance goals is “substantially
uncertain” at the time of grant.  The Committee may determine that such
Performance Awards shall be granted and/or settled upon achievement of any one
performance goal or that two (2) or more of the performance goals must be
achieved as a condition to the grant and/or settlement of such Performance
Awards.  Performance goals may differ among Performance Awards granted to any
one participant or for Performance Awards granted to different participants.


(c)     Business Criteria.  One or more of the following business criteria for
the Company, an a consolidated basis, and/or for specified subsidiaries,
divisions or business or geographical units of the Company (except with respect
to the total stockholder return and earnings per share criteria), shall be used
by the Committee in establishing performance goals for Performance Awards
granted to a participant:  (i) earnings per share; (ii) increase in revenues;
(iii) increase in cash flow; (iv) increase in cash flow return; (v) return on
net assets; (vi) economic return; (vii) return on assets; (viii) return on
investment; (ix) return on capital; (x) return on equity; (xi) economic value
added; (xii) gross margin; (xiii) net income; (xiv) pretax earnings; (xv) pretax
earnings before interest, depreciation and amortization; (xvi) pretax operating
earnings after interest expense and before incentives, service fees, and
extraordinary or special items; (xvii) operating income; (xviii) total
stockholder return; (xix) debt reduction; (xx) stock price; (xxi) reduction of
expenses; (xxii) operating efficiency; and (xxiii) any of the above goals
determined on the absolute or relative basis or as compared to the performance
of a published or special index deemed applicable by the Committee including,
but not limited to a market index or a group of comparable companies.


(d)     Performance Period; Timing for Establishing Performance Goals. 
Achievement of performance goals in respect of Performance Awards shall be
measured over a performance period of not less than one (1) year and not more
than five (5) years, as specified by the Committee.  Performance goals in the
case of any Award granted to a participant shall be established not later than
ninety (90) days after the beginning of any performance period applicable to
such Performance Awards, or at such other date as may be required or permitted
for “performance-based compensation” under Section 162(m) of the Code.


(e)     Settlement of Performance Awards; Other Terms.  After the end of each
performance period, the Committee shall determine the amount, if any, of
Performance Awards payable to each participant based upon achievement of
business criteria over a performance period.  Except as may otherwise be
required under Section 409A of the Code, payment described in the immediately
preceding sentence shall be made by the later of (i) the date that is 2½ months
after the end of the Participant’s first taxable year in which the Performance
Award is earned under the Plan and (ii) the date that is 2½ months after the end
of the Company’s first taxable year in which the Performance Award is earned
under the Plan, and such payment shall not be subject to any election by the
Participant to defer the payment to a later period.  The Committee may not
exercise discretion to increase any such amount payable in respect of a
Performance Award designed to comply with Section 162(m) of the Code.  The
Committee shall specify the circumstances in which such Performance Awards shall
be paid or forfeited in the event of termination of employment by the
participant prior to the end of a performance period or settlement of
Performance Awards.
14

--------------------------------------------------------------------------------

(f)     Written Determinations.  All determinations by the Committee as to the
establishment of performance goals, the amount of any Performance Award, and the
achievement of performance goals relating to Performance Awards shall be made in
writing in the case of any Award granted to a participant.  The Committee may
not delegate any responsibility relating to such Performance Awards.


(g)     Amendment.  The Committee may amend or modify the terms of any
Performance Award; provided, however, that with respect to any Award which is
intended to qualify for the performance-based exception to the limitation on
deductibility set forth in section 162(m) of the Code, no amendment to the Award
shall be made (a) more than ninety (90) days after the commencement of the
performance period to which the performance goals relate; (b) after the lapse of
twenty-five percent (25%) of the performance period to which the performance
goals relate; or (c) when the outcome of the performance goals is not
substantially uncertain.


(h)     Change in Control.  In the event of a Change in Control and a concurrent
or subsequent termination of an Award recipient’s employment with the Company,
and consistent with any further provisions set forth in the Award, (1) each
share of Performance Stock and each Performance Unit previously granted which is
not then vested in full shall be immediately vested in full upon the later to
occur of such Change in Control or termination of employment, (2) all
performance goals shall be deemed to have been met to the fullest extent under
the terms of such grant and (3) the performance periods shall immediately end.


SECTION 10.  DIVIDEND EQUIVALENT RIGHTS


The Committee may grant a Dividend Equivalent Right, either as a component of
another Award or as a separate Award, and, in general, each such holder of a
Dividend Equivalent Right that is outstanding on a dividend record date for the
Company’s Common Stock shall be credited with an amount equal to the cash or
stock dividends or other distributions that would have been received had the
Shares covered by the Award been issued and outstanding on the dividend record
date, or such other amounts as the Committee may provide.  The terms and
conditions of the Dividend Equivalent Right shall be specified by the grant. 
Dividend equivalents credited to the holder of a Dividend Equivalent Right may
be paid currently or may be deemed to be reinvested in additional Shares (which
may thereafter accrue additional Dividend Equivalent Rights).  Any such
reinvestment shall be at the Fair Market Value at the time thereof.  Dividend
Equivalent Rights may be settled in cash or Shares, or a combination thereof, in
a single Payment or in installments.  A Dividend Equivalent Right granted as a
component of another Award may also contain terms and conditions different from
such other Award.  Any Dividend Equivalent Rights are intended to comply with
the requirements of Section 409A of the Code.
15

--------------------------------------------------------------------------------

SECTION 11.  OTHER AWARDS


The Committee may grant to any eligible officer, employee or director other
forms of Awards based upon, payable in or otherwise related to, in whole or in
part, Shares or cash if the Committee, in its sole discretion determines that
such other form of Award is consistent with the purposes and restrictions of the
Plan.  The terms and conditions of such other form of Award shall be specified
by the grant, including, but not limited to, the price, if any, and the vesting
schedule, if any, and time of payment.  To the extent that any such Award
includes a vesting schedule, except as may otherwise be required under Section
409A of the Code, payment of such Award shall be made by the later of (i) the
date that is 2½ months after the end of the Participant’s first taxable year in
which the Award is earned under the Plan and (ii) the date that is 2½ months
after the end of the Company’s first taxable year in which the Award is earned
under the Plan, and such payment shall not be subject to any election by the
Participant to defer the payment to a later period.  Such Awards may be granted
for no cash consideration, for such minimum consideration as may be required by
applicable law or for such other consideration as may be specified by the
grant.  Any such other Award is intended to comply with the requirements of
Section 409A of the Code.


SECTION 12.  NON-TRANSFERABILITY OF AWARDS.


A stock option shall not be transferable otherwise than by will or the laws of
descent and distribution, and a stock option may be exercised, during the
lifetime of the Optionee, only by the Optionee; provided, however, that with the
approval of the Committee, the agreement relating to any Award (including,
without limitation, a stock option) may provide that such Award may be
transferred to one or more members of the immediate family of the grantee of the
Award or to a trust for the benefit of such person or as directed under a
qualified domestic relations order.  Any attempted assignment, transfer, pledge,
hypothecation or other disposition of a stock option or other Award contrary to
the provisions hereof, or the levy of any execution, attachment or similar
process upon a stock option or other Award shall be null and void and without
effect.


SECTION 13.  COMPLIANCE WITH SECURITIES AND OTHER LAWS


In no event shall the Company be required to sell or issue Shares under any
Award if the sale or issuance thereof would constitute a violation of applicable
federal or state securities laws or regulations or a violation of any other law
or regulation of any governmental or regulatory agency or authority or any
national securities exchange.  As a condition to any sale or issuance of Shares,
the Company may place legends on Shares, issue stop transfer orders and require
such agreements or undertakings as the Company may deem necessary or advisable
to assure compliance with any such laws or regulations, including, if the
Company or its counsel deems it appropriate, representations from the person to
whom an Award is granted that he or she is acquiring the Shares solely for
investment and not with a view to distribution and that no distribution of the
Shares will be made unless registered pursuant to applicable federal and state
securities laws, or in the opinion of counsel of the Company, such registration
is unnecessary.
16

--------------------------------------------------------------------------------

SECTION 14.  ADJUSTMENTS UPON CHANGES IN CAPITALIZATION OR REORGANIZATION


The value of an Award in Shares shall be adjusted from time to time as follows:


(a)     In the event that at any time after the issuance of an Award, the
outstanding Shares are changed into or exchanged for a different number or kind
of shares or other securities of the Company by reason of a merger,
consolidation, recapitalization, reclassification, stock split, stock dividend,
extraordinary dividend, combination of shares or the like, the aggregate number
and class of securities available under the Plan and issued pursuant to any
outstanding Awards shall be equitably adjusted by the Committee.  Upon the
occurrence of any of the events described in the immediately preceding sentence,
and subject to any required action of the Board and the stockholders, in order
to ensure that after such event the Shares subject to the Plan and each
participant’s proportionate interest shall be maintained substantially as before
the occurrence of such event, the Committee shall adjust (i) the number and type
of Shares of common stock of the Company or any Affiliate with respect to which
Awards may be granted under the Plan, (ii) the maximum number of Shares that may
be covered by Awards granted under the Plan during any period, (iii) the maximum
number of Shares that may be covered by Awards to any single individual during
any calendar year, (iv) the number of Shares subject to outstanding Awards, and
(v) the grant or exercise price with respect to an Award.  Such adjustment in an
outstanding Option shall be made (i) without change in the total price
applicable to the Option or any unexercised portion of the Option (except for
any change in the aggregate price resulting from rounding-off of Share
quantities or prices) and (ii) with any necessary corresponding adjustment in
exercise price per Share; provided, however, the Committee shall not take any
action otherwise authorized under this Section 14(a) to the extent that (i) such
action would cause (A) the application of Section 162(m) or 409A of the Code to
the Award or (B) create adverse tax consequences under Section 162(m) or 409A of
the Code should either or both of those Code sections apply to the Award or (ii)
materially reduce the benefit to the participant without the consent of the
participant.  The Committee’s determinations shall be final, binding and
conclusive with respect to the Company and all other interested persons.


(b)     Subject to any required action by stockholders, if the Company shall be
the surviving corporation in any Reorganization, merger or consolidation, each
outstanding Award shall pertain to and apply to the securities to which a holder
of the number of Shares subject to the Award would have been entitled, and if a
plan or agreement reflecting any such event is in effect that specifically
provides for the change, conversion or exchange of Shares, then any adjustment
to Shares relating to an Award hereunder shall not be inconsistent with the
terms of any such plan or agreement.
17

--------------------------------------------------------------------------------



(c)     In the event of a change in the Shares of the Company as presently
constituted, which is limited to a change of par value into the same number of
Shares with a different par value or without par value, the Shares resulting
from any such change shall be deemed to be the Shares within the meaning of the
Plan.


To the extent that the foregoing adjustments relate to stock or securities of
the Company, such adjustments shall be made by the Board, whose determination
shall be final, binding and conclusive.


Except as hereinbefore expressly provided in the Plan, any person to whom an
Award is granted shall have no rights by reason of any subdivision or
consolidation of stock of any class or the payment of any stock dividend or any
other increase or decrease in the number of shares of stock of any class or by
reason of any dissolution, liquidation, reorganization, merger or consolidation
or spinoff of assets or stock of another corporation, and any issue by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall not affect, and no adjustment by reason thereof
shall be made with respect to, the number or exercise price of Shares subject to
an Award.


The grant of an Award pursuant to the Plan shall not affect in any way the right
or power of the Company to make adjustments, reclassifications, Reorganizations
or changes of its capital or business structure or to merge or to consolidate or
to dissolve, liquidate or sell or transfer all or any part of its business or
assets.


SECTION 15.  AMENDMENT OR TERMINATION OF THE PLAN


15.1 Amendment of the Plan.  Notwithstanding anything contained in the Plan to
the contrary, all provisions of the Plan may at any time or from time to time be
modified or amended by the Board; provided, however, that no Award at any time
outstanding under the Plan may be modified, impaired or canceled adversely to
the holder of the Award without the consent of such holder; and provided,
further, that the Plan may not be amended without approval by the holders of a
majority of the Shares of the Company cast at a meeting of the stockholders (a)
to increase the maximum number of Shares subject to the Plan, (b) to materially
modify the requirements as to eligibility for participation in the Plan, (c) to
otherwise materially increase the benefits accruing to persons to whom Awards
may be made under the Plan, as amended, or (d) if such approval is otherwise
necessary, to comply with Rule 16b-3 promulgated under the Exchange Act, as
amended, or to comply with any other applicable laws, regulations or listing
requirements, or to qualify, for an exemption or characterization that is deemed
desirable by the Board.  Notwithstanding the foregoing, the Board may amend any
Award without the consent of the holder if the Board deems it necessary to avoid
adverse tax consequences to the holder under Section 409A of the Code.
18

--------------------------------------------------------------------------------

15.2 Termination of the Plan.  Subject to the requirements of Section 409A of
the Code, the Board may suspend or terminate the Plan at any time, and such
suspension or termination may be retroactive or prospective.  However, no Award
may be granted on or after the tenth (10th) anniversary of the Effective Date of
the Plan.  Termination of the Plan shall not impair or affect any Award
previously granted hereunder and the rights of the holder of the Award shall
remain in effect until the Award has been exercised in its entirety or has
expired or otherwise has been terminated by the terms of such Award.


SECTION 16.  AMENDMENTS AND ADJUSTMENTS TO AWARDS


16.1 Amendments and Adjustments. Subject to Section 16.2, the Committee may
amend, modify or terminate any outstanding Award with the participant’s consent
at any time prior to payment or exercise in any manner not inconsistent with the
terms of the Plan, including, without limitation, (i) to change the date or
dates as of which (A) an option becomes exercisable or (B) a performance-based
Award is deemed earned or (ii) to cancel an Award and grant a new Award in
substitution therefore under such different terms and conditions as it
determines in its sole and complete discretion to be appropriate.  The Committee
is also authorized to make adjustments in the terms and conditions of, and the
criteria included in, Awards in recognition of unusual or nonrecurring events
(including, without limitation, the events described in Section 14 hereof)
affecting the Company, or the financial statements of the Company or any
Affiliate, or of changes in applicable laws, regulations or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent reduction or enlargement of the benefits or
potential benefits intended to be made available under the Plan.  Any provision
of the Plan or any agreement regarding an Award to the contrary notwithstanding,
the Committee may cause any Award granted to be canceled in consideration of a
cash payment or alternative Award made to the holder of such canceled Award
equal in value to the Fair Market Value of such canceled Award.  The
determinations of value under this Section 16 shall be made by the Committee in
its sole discretion.  Any amendment or adjustment to an Award is intended to
comply with Section 409A of the Code.


16.2 No Option or SAR Repricing Without Stockholder Approval.  Except in
connection with a corporate transaction involving the Company (including,
without limitation, any stock dividend, distribution (whether in the form of
cash, Shares, other securities or other property), stock split, extraordinary
cash dividend, recapitalization, change in control, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities, or similar transaction(s)), the Company may not, without
obtaining stockholder approval:  (a) amend the terms of outstanding
Non-Qualified Stock Options or Incentive Stock Options (collectively, the
“Options”) or Stock Appreciation Rights (“SARs”) to reduce the exercise price of
such outstanding Options or SARs; (b) cancel outstanding Options or SARs in
exchange for Options or SARs with an exercise price that is less than the
exercise price of the original Options or SARs; or (c) cancel outstanding
Options or SARs with an exercise price above the current stock price in exchange
for cash or other securities.
19

--------------------------------------------------------------------------------

SECTION 17.  GENERAL PROVISIONS


17.1 No Limit on Other Compensation Arrangements.  Nothing contained in the Plan
shall prevent the Company from adopting or continuing in effect other
compensation arrangements, and such arrangements may be either generally
applicable or applicable only in specific cases.


17.2 No Right to Employment.  The grant of an Award shall not be construed as
giving the recipient thereof the right to be retained in the employ of the
Company.  Further, the Company may at any time dismiss a participant in the Plan
from employment, free from any liability or any claim under the Plan, unless
otherwise expressly provided in the Plan or in any Award agreement.  No officer,
employee, director, participant or other person shall have any claim to be
granted any Award, and there is no obligation for uniformity or treatment of
officers, employees, directors, participants or holders or beneficiaries of
Awards.


17.3 GOVERNING LAW.  THE VALIDITY, CONSTRUCTION AND EFFECT OF THE PLAN AND ANY
RULES AND REGULATIONS RELATING TO THE PLAN SHALL BE DETERMINED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF MARYLAND.


17.4 Severability.  If any provision of the Plan or any Award is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or as to
any person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be construed or deemed
amended without, in the sole determination of the Committee, materially altering
the intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.


17.5 No Fractional Shares.  No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities or other property shall be paid or transferred in lieu of
any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated or otherwise eliminated.


17.6 Headings.  Headings are given to the subsections of the Plan solely as a
convenience to facilitate reference.  Such headings shall not be deemed in any
way material or relevant to the construction or interpretation of the Plan or
any provision thereof.


17.7 Withholding.  The Company or any Affiliate is authorized to withhold at the
minimum statutory rate from any Award, from any payment due or transfer made
under any Award or under the Plan or from any compensation or other amount owing
to a participant the amount (in any medium) of any applicable taxes payable in
respect of an Award, its exercise, the lapse of restrictions thereon, or any
payment or transfer under an Award or under the Plan and to take such other
action as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such taxes.


17.8 Section 409A of the Code.


(a)     The Plan is intended to comply with Section 409A of the Code, including
the exemption for short-term deferrals, and it shall be construed, interpreted
and administered in accordance with such intent.  The Company makes no
representations that the Plan, the administration of the Plan, or the amounts
hereunder comply with, or are exempt from, Section 409A of the Code and the
Company undertakes no obligation to ensure such compliance or exemption.  If an
operational failure occurs with respect to the Section 409A of the Code, any
affected participant shall fully cooperate with the Company to correct the
failure, to the extent possible, in accordance with any correction procedure
established by the Secretary of the Treasury.  In the event that a participant’s
termination of employment would affect the timing of the payment of any Award
that provides for the “deferral of compensation” under the Section 409A of the
Code, termination of employment shall mean, but only for purposes of determining
the timing of such payment (and not for any other purposes, such as the
determination of the occurrence of a forfeiture), a cessation of the provision
of any services by the participant in any capacity to the Company or any
Affiliate for payment, compensation or other consideration, which cessation both
the participant and the Company or Affiliate reasonably expect to be both total
and permanent and which constitutes a “separation from service” within the
meaning of the Section 409A of the Code.


(b)     Subject to any other restrictions or limitations contained herein, in
the event that a “specified employee” (as defined under Section 409A of the
Code) becomes entitled to a payment under the Plan that is subject to Section
409A of the Code on account of a “separation from service” (as defined under
Section 409A of the Code), such payment shall not occur until the date that is
six (6) months plus one (1) day from the date of such “separation from service”.


17.9 No Guarantee of Tax Consequences.  None of the Board, the Company nor the
Committee makes any commitment or guarantee that any federal, state or local tax
treatment will (or will not) apply or be available to any person participating
or eligible to participate hereunder.


17.10 Claw-Back Policy.  All Awards (including any proceeds, gains or other
economic benefit actually or constructively received by the participant upon any
receipt or exercise of any Award or upon the receipt or resale of any Shares
underlying the Award) shall be subject to the provisions of any claw-back policy
implemented by the Company, to the extent set forth in such claw-back policy
and/or in the applicable Award Agreement.

 
20

--------------------------------------------------------------------------------

 